Citation Nr: 1730576	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  09-18 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to September 1968.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction over the case was subsequently transferred to the RO in Phoenix, Arizona.

In July 2012, the Board remanded the case to schedule the Veteran for a Board hearing.  The requested hearing was held before the undersigned Veterans Law Judge at the RO in February 2013.  A transcript of the hearing is of record.

The Board remanded the case for further development in June 2013, and the case was returned to the Board for appellate review.  In a February 2015 decision, the Board denied the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2016 memorandum decision, the Court vacated the Board's decision and remanded the case to the Board.

The Veteran is now represented by the above-named accredited representative, and a VA Form 21-22a is of record.  The current representative submitted additional evidence and argument in response to the Board's 90-day letter, along with a waiver of initial Agency of Original Jurisdiction (AOJ) review of the evidence.  See May 2017 written submission.  In that same submission, the representative clarified that the Veteran did not want a hearing.  Therefore, the Board finds that there is no outstanding hearing request during the post-Court remand stage of this appeal, and any potential implications of the Court's decision in Cook v. Snyder, 28 Vet. App. 330 (2017) (precedential effect currently stayed by Court order) are not applicable in this case.  See March 2015 written submission (Veteran requesting another hearing following the February 2015 Board decision).

This appeal was processed using the Veterans Benefits Management System (VBMS).
	
In the February 2015 decision, the Board referred the issue of entitlement to service connection for hypertension; however, that issue remains pending with the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claim.  Specifically, it appears that there may be outstanding, relevant VA treatment records, as identified by the Veteran following the Court's August 2016 memorandum decision, as detailed in the directives below. See e.g. Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure any outstanding VA treatment records.  See September 2016 report of general information (Veteran identifying and requesting VA obtain treatment records from multiple VA Medical Centers dated from 2009 to October 2015; claims file contains VA treatment records dated to 2014).

2.  After completing the above action, the AOJ should conduct any other indicated development.  Further development may include providing an additional VA examination or obtaining an additional VA medical opinion if necessary.  See, e.g., VA examinations and private evaluations and written statements in February 2015 Board decision; March 2017 private evaluation.

3.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

